Citation Nr: 0906155	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-39 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reopened a claim for service 
connection for a low back disorder and denied it on the 
merits.  

In June 2008, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issue of service connection for a low back disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2004, the RO denied service connection for low 
back strain.  The Veteran did not appeal.  

2.  Additional evidence received since June 2004 is new and 
material.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied entitlement to 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2008).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2008).  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must notify a claimant of the evidence that is needed to 
reopen a claim as well as the evidence that is needed to 
establish entitlement to the underlying claim.  More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
the claim for service connection for a low back disorder has 
been reopened, any defect in the notice as required by Kent 
is harmless.

A June 2004 rating decision denied service connection for a 
low back disorder.  The veteran was informed of this decision 
by letter dated June 26, 2004, but he did not appeal.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2008) 
(a claimant must file a notice of disagreement (NOD) with a 
determination by the agency of original jurisdiction (AOJ) 
within one year from the date that that agency mails notice 
of the determination).  An unappealed determination of the 
AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2008).

The veteran filed a claim to reopen in July 2006, and this 
appeal ensues from the December 2006 rating decision that 
reopened the claim and continued the denial of service 
connection for a low back disorder. As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Specified diseases listed as chronic in nature, such as 
arthritis, may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2008).

Evidence added to the record since the RO's 2004 decision 
includes lay statements from the veteran's wife, sister, and 
friend received in June 2008.  This evidence is both new and 
material.  Having found that new and material evidence has 
been presented, the claim for entitlement to service 
connection for a low back disorder is reopened for review on 
the merits.  


ORDER

The petition to reopen a claim for service connection for a 
low back disorder is reopened.  To this extent only, the 
appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran's service treatment records show that in February 
1960, he was treated for low back pain after wrenching his 
back.  He was prescribed Paraflex.  At separation in May 
1960, it was noted by way of history that he had worn a brace 
or back support.  His spine was noted to be clinically 
normal.   After service, the first indication of treatment 
for back complaints occurs in August 1994.  

The Veteran was examined by VA in December 2006.  His medical 
history was documented, including the fact the he saw Dr. 
Spear after his separation from service until 1990.  Chronic 
degenerative disc disease of the lumbar spine was diagnosed.  
The examiner was asked to offer an opinion as to whether the 
current condition is due to service, age related or some 
other factor.  The examiner reported that he could not 
resolve this issue without resorting to mere speculation.  It 
was noted that although the service records showed treatment, 
they did not show any diagnosis of a lumbar spine injury, 
that the Veteran did not show any lumbar spine condition 
between 1960 until 1994, and that he did not seek any 
repeated visit and treatment for any back condition during 
this time period of 34 years.  

The rationale offered for the VA examiner's opinion included 
the fact that the Veteran did not seek repeated treatment and 
visits for his back between 1960 and 1994.  However, in the 
examination report the examiner previously noted that the 
Veteran reported seeing Dr. Spear for treatment of his back 
from 1960 to 1990.  Therefore, as a result of this 
inconsistency in the report, an additional opinion is 
required.

On remand, the RO/AMC should also make arrangements to obtain 
the Veteran's complete treatment records from William E. 
Kobler, M.D.; the chiropractors that treated him in 
Massachusetts and Cape Coral, Florida (Dr. Johnson); and from 
the Ft. Myers VA clinic. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
Veteran's complete treatment records for 
his back disability from the Ft. Myers VA 
Outpatient Clinic, dated since October 
2007.

2.  Make arrangements to obtain complete 
records of treatment the Veteran received 
for his back from William E. Kobler, M.D. 
and the chiropractors that treated him in 
Massachusetts and Cape Coral, Florida (Dr. 
Johnson).

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  All necessary tests 
are to be accomplished.  

The examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder had its 
onset during active service or is related 
to any in-service event, disease, or 
injury.  

In providing this opinion the examiner 
should address the findings in the service 
treatment records as well as the veteran's 
complaints of continuing symptomatology 
since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


